Title: 1778 April 12. Sunday.
From: Adams, John
To: 


       The Attention to me, which has been shewn, from my first Landing in France, at Bourdeaux, by the People in Authority of all Ranks and by the principal Merchants, and since my Arrival in Paris by the Ministers of State, and others of the first Consideration has been very remarkable, and bodes well to our Country. It shews in what Estimation the new Alliance with America is held.
       On Fryday last, I had the Honour of a Visit from a Number of American Gentlemen—Mr. James Jay of New York Brother of the Chief Justice, Mr. Johnson Brother of Governor of Maryland, Mr., Mr. Amiel, Mr. Livingston, from Jamaica, Mr. Austin from Boston, Dr. Bancroft. Mr. R. Issard Izard should be sentence unfinished
       I must return the Visits of these Gentlemen.
       This Day I had the Honour to dine with the Prince De Tingry, Le Duke De Beaumont, of the illustrious House of Montmorency, the Duke and Dutchess of sentence unfinished
       
       
         
          Edisti satis, lusisti satis, atque bibisti
          Tempus est abire tibi.—
         
         Written under the Picture of Sir Rob. Walpole. Some one made an amendment of Bribisti instead of Bibisti.
      